Citation Nr: 9926877	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
dorsolumbar spine, claimed as a back disability, as secondary 
to fracture of the distal third of the left tibia.

2.  Entitlement to an increased (compensable) rating for 
fracture of the distal third of the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 1954 
and from February 1962 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1993 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein a compensable 
rating for fracture of the distal third of the left tibia was 
denied.  The veteran also appeals a July 1994 rating action 
wherein service connection for a back disability, as 
secondary to fracture of the distal third of the left tibia, 
was denied.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

In the present case, the veteran contends that his service 
connected left tibia fracture is more severe than currently 
rated.  Additionally, he contends that his post-service 
fracture of the left tibia is etiologically related to his 
inservice fracture in September 1951.  The Board notes a June 
1976 statement from Dr. Kenneth C. Cranor which speculates 
that his left tibia fracture is due to an abnormal structure 
of his tibia when compared to a normal tibia.  The most 
recent VA orthopedic examination was conducted in July 1993.  
As the most recent VA examination is more than six years old 
and does not address the etiology of the veteran's two 
fractures and their potential relationship to each other, the 
Board is of the opinion that a new orthopedic examination 
would be probative.
 
Additionally, with respect to the veteran's claim for service 
connection for a back disability, the Board notes a diagnosis 
of dorsolumbar scoliosis due to a shortening of the left 
lower extremity.  The Board feels that a new examination 
would be helpful to determine whether a current back 
disability is due to either his post-service left tibia 
fracture or his inservice tibia fracture. 

Accordingly, the case is REMANDED for the following 
development.

1. The veteran should be afforded a VA 
orthopedic examination, with the 
appropriate medical expert, to determine 
whether a back disability is currently 
shown on objective examination.  With 
respect to any back disability shown, the 
examiner should offer an opinion as to 
the etiology of such disability.  
Additionally, the examiner should also 
offer an opinion as to whether any back 
disability currently shown is 
etiologically related to either the 
veteran's September 1951 left tibia 
fracture, his June 1975 left tibia 
fracture, or both left tibia fractures.  
A copy of the veteran's claims folder 
should be provided to the examiner before 
the examination for review and reference.  
The examiner should indicate in the 
examination report that the claims folder 
has been reviewed prior to the 
examination. 

2.  The examiner should also determine 
whether the veteran's post service tibia 
fracture in June 1975 is etiologically 
related to, or due to, his September 1951 
inservice tibia fracture. If any other 
left lower extremity disabilities are 
shown, the examiner should offer an 
opinion as to the etiology of such 
disability, to include but not 
necessarily limited to whether or not it 
is as likely as not due to his active 
duty service, and/or whether it is 
etiologically related to his inservice 
left tibia fracture.  With respect to any 
left lower extremity disability, the 
examiner should indicate:

a.  Whether nonunion of the left 
tibia and fibula requiring the use 
of brace is present.

b.  Whether malunion of the left 
tibia and fibula is present and, if 
present, the severity of knee or 
ankle disability due to malunion of 
the left tibia and fibula.  

c.  Whether shortening of the lower 
left extremity is present, and, if 
so present, the amount by which the 
lower left extremity is shorter than 
the right lower extremity.

3.  After completing the above, the RO 
should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report(s).  The Court has 
held that, if the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issued 
on appeal.  If the decision remains 
adverse to the veteran, either in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

5.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





